Case 20-40423-JJR11   Doc 5    Filed 03/06/20 Entered 03/06/20 10:26:51   Desc Main
                              Document      Page 1 of 6
Case 20-40423-JJR11   Doc 5    Filed 03/06/20 Entered 03/06/20 10:26:51   Desc Main
                              Document      Page 2 of 6
Case 20-40423-JJR11   Doc 5    Filed 03/06/20 Entered 03/06/20 10:26:51   Desc Main
                              Document      Page 3 of 6
Case 20-40423-JJR11   Doc 5    Filed 03/06/20 Entered 03/06/20 10:26:51   Desc Main
                              Document      Page 4 of 6
Case 20-40423-JJR11   Doc 5    Filed 03/06/20 Entered 03/06/20 10:26:51   Desc Main
                              Document      Page 5 of 6
Case 20-40423-JJR11   Doc 5    Filed 03/06/20 Entered 03/06/20 10:26:51   Desc Main
                              Document      Page 6 of 6
